                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

KING KNOWLEDGE BORN ALLAH,                      :
     Plaintiff,                                 :
                                                :
       v.                                       :      No. 3:18-CV-887 (KAD)
                                                :
SCOTT SEMPLE, et al.                            :
     Defendants.                                :      January 4, 2019

      MEMORANDUM OF DECISION RE: MOTION TO DISMISS (DE#24)

       Preliminary Statement of the Case

       On May 25, 2018, the plaintiff, King Knowledge Born Allah, a prisoner in the

custody of the Connecticut Department of Correction (“DOC”), filed a complaint pro se

under 42 U.S.C. § 1983 against several DOC officials for violating his constitutional

rights. After initial review, the court, Meyer, J., permitted the plaintiff’s Fourteenth

Amendment due process claim to proceed against four defendants: Correction Officer

Kelly, Correction Officer Cossette, Correction Officer Pacelli, and Lieutenant Bare. The

court also permitted the plaintiff’s First Amendment retaliation claim to proceed against

two other defendants: Director of Security Christine Whidden and Security Risk Group

(“SRG”) Coordinator John Aldi. The court ordered service on all defendants with the

exception of defendants, Kelly and Bare, who could not be identified by the DOC based

upon the description contained in the plaintiff’s complaint. The court therefore directed

the plaintiff to provide additional identifying information for these two defendants by

August 28, 2018. Having received nothing, the court again directed the plaintiff to submit

additional information on defendants Bare and Kelly, which the defendant did on

November 14, 2018.
       On October 12, 2018, the defendants filed the instant motion to dismiss all claims

against them for a variety of reasons. Defendants Kelly and Bare seek dismissal under

Federal Rule of Civil Procedure 12(b)(5) for insufficient service of process insofar as the

plaintiff never properly identified Kelly and Bare. Defendant Whidden seeks dismissal

under Fed. R. Civ. P. 12(b)(5) because no return of service has been filed with respect to

Whidden. Defendants Aldi and Whidden seek dismissal of the First Amendment

retaliation claim under Federal Rule of Civil Procedure 12(b)(6) because the plaintiff has

failed to sufficiently allege that Aldi and Whidden were personally involved in the events

giving rise to his claim or that retaliation was a substantial or motivating factor in their

alleged conduct. Finally, all defendants contend that they are entitled to qualified

immunity on the plaintiff’s claims. The plaintiff filed an opposition to the motion to

dismiss on November 20, 2018 in which he claims that (1) he never received the court’s

orders directing him to submit additional identifying information for defendants Kelly

and Bare, (2) he has no access to a law library or legal resources, (3) the court’s Initial

Review Order permitting his constitutional claims to proceed “speaks for itself,” and (4)

his allegations, construed liberally, are sufficient for his claims to proceed to discovery.

For the following reasons, the court will GRANT in part and DENY in part the

defendants’ collective motion to dismiss.

       Standard of Review

       A party may move to dismiss a complaint for insufficient service of process. Fed.

R. Civ. P. 12(b)(5); Rzayeva v. U.S., 492 F. Supp. 2d 60, 74 (D. Conn. 2007). The

motion to dismiss must be granted if the plaintiff fails to serve a copy of the complaint

and summons on the defendants under Federal Rule of Civil Procedure 4. Rzayeva, 492




                                               2
F. Supp. 2d at 74. “Once validity of service has been challenged, it becomes the

plaintiff’s burden to prove that service of process was adequate.” Id. (quoting Cole v.

Aetna Life & Cas., 70 F. Supp. 2d 106, 110 (D. Conn. 1999)).

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when . . . plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant[s] [are] liable for the misconduct alleged.” Id. The plausibility standard is not

a probability requirement; the complaint must show, not merely allege, that the plaintiff

is entitled to relief. See id.

        “Although all allegations contained in the complaint are assumed to be true, this

tenet is ‘inapplicable to legal conclusions.’” LaMagna v. Brown, 474 F. App’x 788, 789

(2d Cir. 2012) (quoting Ashcroft, 556 U.S. at 678); see also Amaker v. New York State

Dept. of Corr. Servs., 435 F. App’x 52, 54 (2d Cir. 2011) (same). Accordingly, the court

is not “bound to accept conclusory allegations or legal conclusions masquerading as

factual conclusions.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011)

(quoting Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008) (internal quotation marks

omitted)). Consequently, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555). This is true whether the plaintiff has counsel or

appears pro se. Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010). However,

“[w]here . . . the complaint was filed pro se, it must be construed liberally with ‘special




                                                3
solicitude’ and interpreted to raise the strongest claims that it suggests.” Hogan v.

Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011)).

         Allegations

         The court reiterates the plaintiff’s allegations as contained in the Initial Review

Order:

         Plaintiff is a devout member of the Nation of Gods and Earths (“NOGE”)
         religion, commonly referred to as the Five Percenters. Compl. ¶ 21. In a
         previous lawsuit, the DOC agreed to recognize the NOGE as a religious
         group and remove it from its list of Disruptive Groups. Settlement
         Agreement (DE#89-1), Colon v. Dzurenda, No. 3:14-cv-461 (SALM).[1] On
         September 20, 2015, while confined at Cheshire, plaintiff became involved
         in a physical fight with other inmates. Compl. ¶ 24. He was taken to a
         restrictive housing unit, issued a disciplinary report for fighting, and was
         placed on administrative segregation pending the outcome of the
         disciplinary action. Id. at ¶¶ 25-26. Two days later, plaintiff pleaded guilty
         to the disciplinary charge and received as sanctions seven days of punitive
         segregation, thirty days loss of commissary, thirty days loss of recreation,
         and ten days loss of good time credit. Id. at ¶ 27.

         On September 25, plaintiff received a separate disciplinary report for SRG
         affiliation and was placed on administrative segregation status pending the
         outcome. Compl. ¶¶ 28-29. The report alleged that the fight in which
         plaintiff was involved was SRG-related because it involved known prison
         gangs, the Crips and the Latin Kings. Id. at ¶ 29. Plaintiff wrote a statement
         contesting the allegations in the report, arguing that (1) he was a NOGE
         member, (2) he was not affiliated with either prison gang, and (3) the fight
         on September 20 was not gang related. Id. at ¶ 31. Plaintiff also requested
         to interview a number of DOC officials in preparation of his defense to the
         disciplinary charge. Id. Although plaintiff acknowledged that he had been a
         Latin Kings member many years ago, he contended that the reporting
         officer, Correction Officer Verdura, had no evidence that he was an active
         Latin Kings member or that the fight on September 20 was gang related. Id.



         1
           In Colon v. Dzurenda, No. 3:14-cv-461 (SALM), the plaintiff sued various DOC officials for
violating his First Amendment right to freely exercise his religion by placing the NOGE on their list of
Disruptive Groups and confiscating his religious materials. In a settlement dated February 15, 2017, the
DOC officials, while denying liability, agreed to designate the NOGE as a religion, remove it from their list
of Disruptive Groups, and return plaintiff’s religious materials. Settlement Agreement (DE#89-1).



                                                     4
On September 30, Correction Officer Kelly interviewed plaintiff as part of
the disciplinary report investigation. Compl. ¶ 32. During the interview,
plaintiff gave Kelly his written statement and requested interviews with
other DOC officials who could testify as witnesses in his defense. Id. at ¶
33. When he asked Kelly why he was being charged with SRG affiliation,
Kelly stated that he had nothing to do with the charge and that it was coming
from Director Whidden and SRG Coordinator Aldi. Id. Both Aldi and
Whidden were defendants in plaintiff’s previous lawsuit, Colon v.
Dzurenda, No. 3:14-cv-461. Id. At the conclusion of the interview, Kelly
checked off a box on his form indicating that plaintiff had not requested
witnesses, even though plaintiff had clearly stated his intention to present
witnesses in his defense. Id. at ¶ 34. Later that day, plaintiff met with
Correction Officer Pacelli, who was assigned as plaintiff’s advocate for the
disciplinary charge. Compl. ¶ 35. Plaintiff gave Pacelli his written
statement. Id. at ¶ 36.

Plaintiff’s disciplinary hearing for the SRG affiliation report took place on
October 8, 2015. Compl. ¶ 37. Pacelli did not, as plaintiff requested, take
statements from any of his potential witnesses or advocate on his behalf. Id.
at ¶ 38. Lieutenant Bare and Correction Officer Cossette, who were also
present at the hearing, did not interview or take statements from any of
plaintiff’s requested witnesses. Id. The officials only permitted plaintiff to
read his own written statement in support of his defense. Id. Plaintiff was
subsequently found guilty of the disciplinary charge and classified as a Latin
King. Id. at ¶ 39. As punishment, he received twenty days of punitive
segregation, sixty days loss of commissary, ten days loss of good time
credit, and was assigned to a level-5 security SRG unit for two years. Id.

Plaintiff immediately appealed the decision, claiming that he was denied
due process at his disciplinary hearing because the officers refused to let
him present witness testimony. Compl. ¶ 40. He reiterated that he was a
member of the NOGE and was not in any way affiliated with the Latin
Kings. Id. After a month without a response, plaintiff filed a level-2 appeal
of the decision. Id. at ¶ 47.

On October 24, plaintiff was transferred out of Cheshire and placed in the
level-5 SRG unit at MWCI. Compl. ¶ 41. A week later, he wrote a request
to his unit manager, Captain Rivera, complaining about the unit’s handcuff
restraint policy because the continuous placement in handcuffs was causing
pain in his shoulders. Id. at ¶ 42; Pl.’s Ex. 11 (DE#1-11). Shortly thereafter,
he submitted a second request complaining that the recreation cages in the
unit were too small. Compl. ¶ 43; Pl.’s Ex. 12 (DE#1-12). Plaintiff also
wrote a request to the medical unit complaining about his shoulder pain.
Compl. ¶ 45.




                                      5
On November 7, plaintiff wrote a lengthy letter to Commissioner Semple
detailing his prior lawsuit, membership to the NOGE, and the SRG
disciplinary charge. Compl. ¶ 44; Pl.’s Ex. 13 (DE#1-13). Again, plaintiff
argued that officials had wrongfully accused him of being a Latin Kings
member, that the fight on September 20 was not gang related, and that he
believed the disciplinary charge was retaliation for his previous lawsuit.
Compl. ¶ 44.

On November 9, plaintiff received a written letter from District
Administrator Murphy denying his October 8 appeal from the disciplinary
hearing. Pl.’s Ex. 9 (DE#1-9). Murphy’s letter stated that plaintiff was found
guilty “based on information and documentation[] that show[ed] [he]
violate[d] [DOC] Administrative Directive 9.5 Code of Penal Discipline by
participation in behaviors which are clearly and uniquely associated with a
[SRG] Latin Kings.” Id. Murphy added that the investigation into the charge
revealed that plaintiff was, in fact, affiliated with the Latin Kings and that
“no significant due process failure occurred in the disposition of [his] [SRG]
affiliation designation . . .” Id.

On November 23, plaintiff filed multiple grievances regarding the
conditions of his confinement in the SRG unit. Compl. ¶ 49. Specifically,
he complained about the restraint policy, which requires the use of
handcuffs for all out-of-cell movement and how it caused him shoulder
pain. Id. He also complained about the small recreation cages, which
plaintiff is unable to use during the winter months due to the accumulation
of snow and rain. Id. Plaintiff submitted another request to Captain Rivera
asking that he be placed on “recreation alone status” because he was not
affiliated with the Latin King inmates in his unit. Id. at ¶ 50. He later wrote
a letter to Deputy Warden Chapdelaine seeking the same remedy and
protesting his designated Latin Kings affiliation. Id. at ¶ 52. Weeks later,
plaintiff received a written denial of his grievance regarding the handcuff
restraint policy, stating that the policy is in place “for the safety and security
of inmates and staff.” Id. at ¶ 53; Pl.’s Ex. 11.

On November 30, plaintiff sent a letter to an attorney in the Inmate Legal
Aid Program (“ILAP”) detailing his complaints about the disciplinary
hearing and SRG affiliation. Compl. ¶ 51. When he spoke to the attorney a
month later, the attorney notified him that she had not received any mail
from him. Id. at ¶ 54. Plaintiff wrote to several officials at MWCI regarding
the missing legal mail, who investigated the issue and determined that the
mail was logged as having been sent on December 22. Id. at ¶¶ 57-59.
However, the ILAP attorney never received the material. Id. at ¶ 60.

On December 30, plaintiff received a written letter from Deputy
Commissioner Rinaldi responding to his letter to Semple. Compl. ¶ 61. The
letter stated that plaintiff’s “allegations . . . regarding retaliation and



                                        6
       misconduct on the part of the Internal Security Unit [were] vague and
       without merit.” Id.; Pl.’s Ex. 20 (DE#1-20). Rinaldi added that a
       “comprehensive review of the circumstances surrounding [his] [SRG]
       affiliation was completed.” Pl.’s Ex. 20.

       On January 10, 2016, plaintiff filed another grievance against Captain
       Rivera for placing him in a cell with an active gang member, again
       protesting his SRG designation and requesting “recreation alone status.”
       Compl. ¶ 62. Days later, he received a response denying the grievance,
       which in part stated that plaintiff had been placed on “recreation alone
       status,” thereby rendering the issue moot. Id. at ¶ 63.

                                  *      *       *

       To date, plaintiff is still housed in the level-5 SRG unit at MWCI with other
       gang members. Compl. ¶ 67. He shares a cell with the leader of the Crips
       gang, members of which he fought on September 20, 2015. Id.

Initial Review Order at 1-6.

       Discussion

       Insufficient Service of Process

       The court first addresses the defendants’ contention that the claims against Kelly,

Bare, and Whidden should be dismissed under Rule 12(b)(5) for insufficient service of

process. See McRae v. Fischer, No. 9:17-CV-00146 (BKS/CFH), 2017 WL 3535298, at

*2 (N.D.N.Y. July 14, 2017) (could must address issue of proper service before argument

that plaintiff failed to state claim under 12(b)(6)). Kelly and Bare aver that they were

never properly identified and served. Whidden avers that service on her was insufficient

because no return of service was filed with the court.

       With respect to defendants Kelly and Bare, the record clearly shows that the DOC

was unable to identify any officials by those names in their employee database.

Therefore, the Court directed the plaintiff to submit additional identifying information for

those two defendants no later than August 28, 2018. The court subsequently directed the




                                             7
plaintiff to provide the information by November 26, 2018. Although the plaintiff claims

he never received the court’s orders, on November 14, 2018, after the motions to dismiss

were filed, he submitted a notice to the court regarding Kelly and Bare. Therein, he

stated that Kelly is a correction officer employed at Cheshire Correctional Institution

(“Cheshire”) who conducts disciplinary investigations and that Bare is a disciplinary

hearing officer employed at MacDougall-Walker Correctional Institution (“MWCI”).

The plaintiff could not provide any other information regarding these defendants because

all documents released by the DOC redacted their first names.

       The court requested the DOC’s assistance in identifying these two defendants

using all of the information provided by the plaintiff. The DOC has been unable to

identify any officials named Kelly or Bare who worked in the facilities at which the

alleged constitutional violations occurred. The plaintiff has not provided the court with

sufficient information for this court to even identify these defendants, let alone effectuate

service on these defendants. The motion to dismiss filed on behalf of individuals

identified as Kelly and Bare is GRANTED.

       With respect to Whidden, she did not waive service. As a result, the clerk issued

an electronic summons on October 10, 2018 and sent the same to the United States

Marshal for service upon Whidden. The instant motion to dismiss was filed two days

later on October 12, 2018. On December 3, the clerk docketed the return of service,

which indicates that Whidden was served on November 1, 2018. Therefore, defendant

Whidden was properly served and the motion to dismiss on this ground is DENIED.




                                              8
          First Amendment Retaliation

          Defendants Aldi and Whidden next argue that the First Amendment retaliation

claim against them should be dismissed under Rule 12(b)(6) because the plaintiff has

failed to sufficiently allege their personal involvement in the alleged retaliatory action or

that their actions were motivated by retaliation. The plaintiff argues that the court’s

Initial Review Order “speaks for itself,” and thus, the claim should be allowed to proceed

to discovery.

          “Prison officials may not retaliate against inmates for exercising their

constitutional rights.” Riddick v. Arnone, No. 3:11-CV-631 (SRU), 2012 WL 2716355,

at *6 (D. Conn. Jul. 9, 2012). “To prevail on a First Amendment retaliation claim, an

inmate must establish (1) that the speech or conduct at issue was protected, (2) that the

[official] took adverse action against the inmate, and (3) that there was a causal

connection between the protected [speech] and the adverse action.” Holland v. Goord,

758 F.3d 215, 225 (2d Cir. 2014) (internal quotation marks omitted); Espinal v. Goord,

558 F.3d 119, 128 (2d Cir. 2009). In order to allege causation, the inmate must state facts

“suggesting that the protected conduct was a substantial or motivating factor in the prison

official’s decision to take action against [him].” Moore v. Peters, 92 F. Supp. 3d 109,

121 (W.D.N.Y. 2015) (quoting Burton v. Lynch, 664 F. Supp. 2d 349, 367 (S.D.N.Y.

2009)).

          “Because claims of retaliation are easily fabricated, the courts consider such

claims with skepticism and require that they be supported by specific facts; conclusory

statements are not sufficient.” Riddick, 2012 WL 2716355, at *6; see also Dawes v.

Walker, 239 F.3d 489, 491 (2d Cir. 2001) (“virtually any adverse action taken against a




                                                9
prisoner by a prison official – even those otherwise not rising to the level of a

constitutional violation – can be characterized as a constitutionally proscribed retaliatory

act”). “Accordingly, plaintiffs in retaliatory motive cases must plead ‘specific and

detailed factual allegations which amount to a persuasive case’ or ‘facts giving rise to a

colorable suspicion of retaliation.’” Moore, 92 F. Supp. 3d at 120 (quoting Johnson v.

Eggersdorf, 8 F. App’x 140, 144 (2d Cir. 2001)).

       Preliminarily, the fact that the court permitted the First Amendment claim to

proceed in its Initial Review Order does not preclude a motion to dismiss under Rule

12(b)(6) and a subsequent finding by the court, after entertaining such a motion, that the

claim fails to satisfy the plausibility standard under Iqbal, 556 U.S. at 678. See Smalls v.

Wright, No. 3:16-CV-2089 (JCH), 2017 WL 3474070, at *4 (D. Conn. Aug. 11, 2017)

(court not bound by Initial Review Order that plaintiff had stated plausible claim); Torres

v. McGrath, No. 3:15-CV-1558 (VLB), 2017 WL 3262162, at *5 n.2 (D. Conn. July 31,

2017) (same). Therefore, the plaintiff’s contention that the court’s Initial Review Order

“speaks for itself” is without merit.

       With respect to his claim, the plaintiff alleges: (1) both Aldi and Whidden were

defendants in the plaintiff’s previous lawsuit, Colon v. Dzurenda, No. 3:14-CV-461, (2)

Kelly told the plaintiff that Aldi and Whidden directed the filing of the disciplinary report

against him for the SRG affiliation, and (3) the disciplinary finding resulted in the

plaintiff’s transfer from Cheshire to MWCI where he endures stricter conditions of

confinement. The plaintiff’s essential allegation is that Whidden and Aldi fabricated the

disciplinary report in retaliation for his previous lawsuit against them.




                                             10
        Whidden and Aldi argue that these allegations are insufficient to establish that

they had any involvement in the issuance of the disciplinary report or the hearing and

disposition that followed. They further argue that the plaintiff’s allegation that the

disciplinary report “c[ame] from Aldi and . . . Whidden;” is conclusory, based on

hearsay, and unsupported by any other evidence.2 Alternatively, Whidden and Aldi

contend that even if the allegations are sufficient regarding their personal involvement in

the adverse action, there are no factual allegations from which a retaliatory motive might

reasonably be inferred. The court agrees with the defendants’ alternative argument.

        Assuming, without finding, that the allegations regarding the defendants’ personal

involvement in the disciplinary report are sufficient under Iqbal, upon reexamination of

the allegations, the court agrees that the facts alleged are insufficient to state a plausible

claim that Whidden and Aldi acted out of retaliation, in violation of the plaintiff’s First

Amendment rights.

        The plaintiff avers that the filing of the disciplinary report was in retaliation for

his previous lawsuit against Whidden and Aldi. However, there are no factual allegations

that would suggest or even permit an inference that the conduct was causally connected

and indeed, motivated by the plaintiff’s previous lawsuit. The plaintiff relies entirely on

the mere fact of the prior lawsuit as the factual predicate for conclusion that the

defendants’ conduct was motivated by retaliation. This is simply not enough as it is

entirely conclusory. Chavis, 618 F.3d at 170 (even where plaintiff proceeds pro se,

“threadbare recitals of the elements of a cause of action supported by mere conclusory

statements, do not suffice.”). Indeed, the plaintiff’s allegations provide ample allegations


2
 The existence, or not, of evidence to support a claim is not properly considered when deciding a Rule
12(b)(6) motion to dismiss.


                                                    11
that the SRG disciplinary report was motivated by wholly legitimate security concerns.

For example, he acknowledges being involved in a fight on September 20, 2015; he

acknowledges that facility intelligence believed it was a gang related fight involving the

Latin Kings; he acknowledges having a prior affiliation with the Latin Kings, though

denies any present such affiliation.

       The motion to dismiss the First Amendment claim against Whidden and Aldi is

GRANTED.

       Fourteenth Amendment – Procedural Due Process

       Plaintiff next claims that defendants Cossette and Pacelli violated his Fourteenth

Amendment right to procedural due process in connection with his SRG disciplinary

report and hearing. In response, Cossette and Pacellie assert that they are entitled to

qualified immunity with respect to these claims.

       A prisoner is entitled to procedural due process in the conduct of disciplinary

proceedings. Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004). “[A]n inmate is entitled to

advance written notice of the charges against him; a hearing affording him a reasonable

opportunity to call witnesses and present documentary evidence; a fair and impartial

hearing officer; and a written statement of the disposition, including the evidence relied

upon and the reasons for the disciplinary actions taken.” Id. However, “[p]rison officials

may disallow witnesses at disciplinary hearings without violating due process if the

denial is logically related to preventing undue hazards to ‘institutional safety or

correctional goals.’” Ponte v. Real, 471 U.S. 491, 497 (1985). Further, prison officials

may disallow witnesses if their testimony is irrelevant, unnecessary or where the witness

is an unwilling witness and refuses to testify. Jamison v. Fischer, 617 F. App’x 25, 27




                                             12
(2d Cir. 2015).

       The plaintiff’s due process claim derives from the defendants denying him the

ability to call certain witnesses, the defendants’ failure to interview or gather evidence in

his defense and the fact that he was only permitted to read his statement in defense at the

disciplinary hearing. The defendants assert that the doctrine of qualified immunity

shields them from liability under the circumstances alleged here.

       The doctrine of qualified immunity balances “the need to hold public officials

accountable when they exercise power irresponsibly [with] the need to shield officials

from harassment, distraction, and liability when they perform their duties reasonably.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009). “Qualified immunity protects public

officials from liability for civil damages when one of two conditions is satisfied: (a) the

defendant’s action did not violate clearly established law, or (b) it was objectively

reasonable for the defendant to believe that his action did not violate such law.” Garcia

v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (quoting Russo v. City of Bridgeport, 479 F.3d

196, 211 (2d Cir. 2007)).

       “Qualified immunity ‘provides ample protection to all but the plainly incompetent

or those who knowingly violate the law.’” Vincent v. Yelich, 718 F.3d 157, 166 (2d Cir.

2013) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)) (emphasis in original); see

also Jackler v. Byrne, 658 F.3d 225, 243 (2d Cir. 2011) (mere mistake in performance of

official duty does not deprive official of qualified immunity defense). However, the

inquiry is primarily based on objective factors. Vincent, 718 F.3d at 166 (quoting Harlow

v. Fitzgerald, 457 U.S. 800, 818-19 (1982)). “Absent ‘extraordinary circumstances, [i]f

the law was clearly established, the immunity defense ordinarily should fail, since a




                                             13
reasonably competent public official should know the law governing his conduct.’” Id.

(quoting Harlow, 457 U.S. at 818-19).

        Cossette and Pacelli contend that they are entitled to qualified immunity on this

claim because (1) the plaintiff does not have a clearly established right to have non-

consenting witnesses testify at his prison disciplinary hearing, and (2) it was objectively

reasonable for them to believe that denying the requested witnesses would not violate the

plaintiff’s constitutional rights.

        The plaintiff has clearly alleged a procedural due process claim. Whether the

doctrine of qualified immunity precludes liability under these particular circumstances is

not discernible simply by reviewing the plaintiff’s allegations pursuant to Rule 12(b)(6).

It is not a plaintiff’s burden to plead, in the first instance, allegations sufficient to defeat a

qualified immunity defense should one be raised. Indeed, the application of the doctrine

of qualified immunity is more appropriately raised by way of a motion for summary

judgment. Armstrong v. State of Connecticut Dept. of Children and Families Juvenile

Training School, No. 3:04-CV-360 (WWE), 2004 WL 1151592, at *2 (D. Conn. May 12,

2004); see also Sira, 380 F.3d at 68-69. And in fact, the defendants’ memorandum of

law reads like a motion for summary judgment. The motion to dismiss the Fourteenth

Amendment claim pursuant to Rule 12(b)(6) against Pacelli and Cossette is DENIED.

The Court makes no finding herein as to the applicability of the doctrine of qualified

immunity to these claims.

                                            ORDER

        The defendants’ motion to dismiss the complaint is GRANTED as to defendants

Kelly, Bare, Whidden, and Aldi, and the clerk is directed to terminate those individuals as




                                               14
defendants to this action. The motion to dismiss is DENIED as to defendants Pacelli and

Cossette. The case may proceed on the Fourteenth Amendment claim against Pacelli and

Cossette.

       SO ORDERED.

       Dated this 4th day of January 2019 at Bridgeport, Connecticut.



                                                        ________/s/________________
                                                          Kari A. Dooley
                                                          United States District Judge




                                          15
